F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                   September 13, 2006
                                   TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                       Clerk of Court


 BILL YA NEZ,

                 Plaintiff - Appellant,                 No. 06-2133
          v.                                          (D. New M exico)
 CHRISTINE VALLEJOS, W arden,                 (D.C. No. CIV-05-1180 RB /RLP)

                 Defendant - Appellee.



               OR DER DENY ING CERTIFICATE O F APPEALABILITY *


Before TA CH A, Chief Circuit Judge, HA RTZ, and TYM KOVICH, Circuit
Judges.


      The district court denied Bill Yanez’s application for a writ of habeas

corpus under 28 U.S.C. § 2254 after his conviction and unsuccessful appeal in

New M exico state court. He now seeks from this court a certificate of

appealability (COA), see 28 U .S.C. § 2253(c(1) (requiring a COA to appeal the




      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
denial of a motion under § 2254), to appeal the district court’s ruling. W e deny a

COA and dismiss the appeal.

      M r. Yanez lived with his girlfriend, Brenda Dillon, whose mother, Della

Dillon, offered her services to law enforcement to set up a drug buy from

M r. Yanez. An officer provided Della with $600 in cash and placed a tape

recorder in her purse. She went to M r. Yanez’s house and told him that she

wanted to buy an ounce of cocaine; he told her to return in one hour. W hen she

did (while under police surveillance), M r. Yanez came out to her car and placed a

cigarette pack on the dash; she then gave him the $600. The pack contained an

ounce of cocaine.

      M r. Yanez was convicted by a jury of possession of cocaine with intent to

distribute. He was sentenced to a term of ten years’ imprisonment, to be followed

by tw o years on parole, with the last 18 months of the sentence being suspended.

M r. Yanez appealed to the New M exico Court of Appeals, claiming six errors:

(1) insufficiency of the evidence; (2) improper impeachment of M r. Yanez with a

prior conviction; (3) failure to instruct on objective entrapment; (4) failure of his

counsel (a) to advise him that he did not have to testify, (b) to request an

entrapment instruction, and (c) to object to the amendment of the indictment; (5)

failure of the trial judge to recuse herself; and (6) the trial court’s changing his

sentence after it was orally announced, but before it was issued in writing. The

New M exico Court of Appeals affirmed on all claims on June 29, 2005. The New

                                          -2-
M exico Supreme Court denied M r. Yanez’s petition for certiorari on August 11,

2005. He then filed an application for a writ of habeas corpus in the United

States District Court for the District of New M exico on November 8, 2005,

raising the same six claims.

      In a report and recommendation on the application, a magistrate judge

concluded that three of M r. Yanez’s claims (that the trial judge failed to instruct

on objective entrapment, should have recused herself for bias, and erroneously

allowed impeachment on the basis of a prior conviction) concerned only state law

and were not properly part of the habeas application. See Estelle v. M cGuire, 502

U.S. 62, 67-68 (1991) (“[I]t is not the province of a federal habeas court to

reexamine state-court determinations on state-law questions. In conducting

habeas review, a federal court is limited to deciding whether a conviction violated

the Constitution, laws, or treaties of the United States.”). The judge decided that

the New M exico Court of Appeals’ disposition of the insufficient-evidence and

ineffective-assistance issues were neither contrary to, nor involved an

unreasonable application of clearly established law, and recommended that the

claims be dismissed. The judge neglected, however, to consider whether

M r. Yanez’s constitutional rights were violated when his sentence was changed

after being orally announced. The district court adopted the report and

recommendation in full and dismissed the application on April 7, 2006.




                                          -3-
M r. Yanez filed a notice of appeal; and the district court denied a CO A on M ay 5,

2006.

        A COA will issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard

requires “a demonstration that . . . includes showing that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. M cDaniel, 529 U.S. 473,

484 (2000) (internal quotation marks omitted). In other words, the applicant must

show that the district court’s resolution of the constitutional claim was either

“debatable or wrong.” Id.

        The A ntiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

provides that when a claim has been adjudicated on the merits in state court, a

federal court will grant habeas relief only when the applicant establishes that the

state court decision was “contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court of the

United States,” or “was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.” 28 U.S.C.

§ 2254(d)(1), (2).

        Under the “contrary to” clause, we grant relief only if the state court
        arrives at a conclusion opposite to that reached by the Supreme Court
        on a question of law or if the state court decides a case differently

                                          -4-
      than the [Supreme] Court has on a set of materially indistinguishable
      facts. Under the “unreasonable application” clause, relief is provided
      only if the state court identifies the correct governing legal principle
      from the Supreme Court’s decisions but unreasonably applies that
      principle to the facts of the prisoner’s case. Thus we may not issue a
      habeas writ simply because we conclude in our independent judgment
      that the relevant state-court decision applied clearly established
      federal law erroneously or incorrectly. Rather, that application must
      also be unreasonable.

Gipson v. Jordan, 376 F.3d 1193, 1196 (10th Cir. 2004) (internal quotation marks

and citations omitted). “AEDPA ’s deferential treatment of state court decisions

must be incorporated into our consideration of a habeas petitioner’s request for

COA.” Dockins v. Hines, 374 F.3d 935, 938 (10th Cir. 2004).

      On appeal M r. Yanez raises a number of claims. All but one of them are

new. He contends that the state trial court should not have allowed him to waive

his right to an arraignment; that a trial witness committed perjury; and that he

should have received probation time while awaiting surgery. Because M r. Yanez

did not raise these claims in the district court, he has waived them. See Parker v.

Scott, 394 F.3d 1302, 1307 (10th Cir. 2005).

      The remaining claims relate to ineffective assistance of counsel. “In order

to warrant habeas relief, petitioner must establish both that his attorney’s

representation was deficient and that he was prejudiced by counsel's deficient

performance.” Pickens v. Gibson, 206 F.3d 988, 1001 (10th Cir. 2000). “In order

to establish prejudice resulting from deficient representation, petitioner must

show that there is a reasonable probability that, but for counsel’s unprofessional

                                          -5-
errors, the result of the proceeding would have been different.” Id. (internal

quotation marks omitted). In his pleadings in this court, M r. Yanez contends that

his counsel (1) had a conflict of interest because he said at sentencing that he

would not ride in a car with M r. Yanez; (2) wrongfully advised M r. Yanez to take

the stand in his own defense; (3) failed to call a key witness; (4) failed to

challenge the authenticity of the tape recording of the drug transaction; (5) failed

to challenge government witnesses for committing perjury; (6) inadequately

prepared for trial; (7) failed to object after observing Della and Brenda Dillon

talking with each other in the hallway during a trial recess; (8) improperly

advised him to waive his right to an arraignment; and (9) failed to move to

dismiss the case after M r. Yanez waived his right to an arraignment. Although

M r. Yanez raised ineffective-assistance claims in the district court, the only

specific claim also raised on appeal is that his counsel failed to advise him that he

was not required to testify in his own defense. Those not raised on appeal have

been abandoned. See United States v. Abdenbi, 361 F.3d 1282, 1289 (10th Cir.

2004). 1 And those not raised below have been waived. See Parker, 394 F.3d at

1307.

        As for the remaining ineffective-assistance claim, M r. Yanez has not

indicated how his not testifying would have changed the outcome of the trial.

        1
        W e also note that M r. Yanez does not raise on appeal the claim that the
trial court improperly modified his sentence after it was orally announced but
before it was issued in writing.

                                          -6-
The straightforward evidence against him was compelling. The district court was

undoubtedly correct in holding that the N ew M exico Court of A ppeals’

determination that M r. Yanez had failed to show any prejudice resulting from his

testimony was neither contrary to nor an unreasonable application of clearly

established federal law. W e therefore deny a COA on this claim.

      W e DENY a COA and DISM ISS the appeal.

                                      ENTERED FOR THE COURT


                                      Harris L Hartz
                                      Circuit Judge




                                        -7-